         Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSSETS

Commonwealth Equity Services, LLC, et al.,

                      Plaintiffs,                     Civil Action No. 1:18-cv-12314

v.

The Ohio National Life Insurance Company, et al.,

                      Defendants,

 MEMORANDUM IN OPPOSITION OF DEFENDANTS THE OHIO NATIONAL LIFE
 INSURANCE COMPANY, OHIO NATIONAL LIFE ASSURANCE CORPORATION,
 AND OHIO NATIONAL EQUITIES, INC. TO PLAINTIFFS’ MOTION TO COMPEL
         FINRA ARBITRATION AND STAY COURT PROCEEDINGS

I.                                    INTRODUCTION

       Simply put, neither Defendants The Ohio National Life Insurance Company (“ONLIC”)

nor Ohio National Life Assurance Corp. (“ONLAC”), as non-FINRA members, are subject to an

enforceable agreement to arbitrate any disputes with Plaintiffs—the threshold issue of

arbitrability that must be resolved by the Court.   See Escobar-Noble v. Luxury Hotels Int’l of

P.R., Inc., 680 F.3d 118, 121 (1st Cir. 2012) (“a court should not compel arbitration unless and

until it determines that the parties entered into a validly formed and legally enforceable

agreement covering the underlying claims(s)”). That is true for at least two interrelated reasons.

       First, the at-issue and pre-dispute arbitration provision contained in the Selling

Agreement between Plaintiff Commonwealth and Defendants provides only for arbitration “in

accordance with the Code of Arbitration Procedure of the NASD, or similar rules or code in

effect on the date of the submission of any such dispute.” Second, current FINRA (f/k/a NASD)

Rules for industry dispute, unlike the NASD rules in effect at the time the Selling Agreement

was executed, do not provide for or even contemplate arbitration of industry-related disputes
         Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 2 of 20




against non-FINRA members like ONLIC and ONLAC. As a result, FINRA lacks jurisdiction

over ONLIC and ONLAC, and no enforceable agreement to arbitrate exists as to those entities.

       There is case law on point. In UBS Bank USA v. Hussein, 2014 U.S. Dist. LEXIS

56106, *9 (D. Utah, April 21, 2014), the court held that UBS Bank, a non-FINRA member

affiliate of UBS, could not be compelled to arbitrate before FINRA—even if it was a party to a

contractual arbitration provision—because FINRA’s rules do not allow for jurisdiction over such

a non-member. In so holding, the court noted that “UBS Bank cannot be compelled to arbitrate

Hussein's claim against UBS Bank because the CRA arbitration provision clearly states the rules

of the arbitration forum where the claim is filed govern. Hussein filed his arbitration claim with

FINRA, and FINRA's rules do not allow jurisdiction over UBS Bank.” Id. (emphasis added).

       Here, the facts supporting a finding of non-arbitrability are equally, if not more,

compelling. The purported, pre-dispute arbitration provision executed in 1998 provides for

arbitration solely in accordance with NASD Rules—rules that have since been changed to

remove prior language that permitted NASD (now FINRA) to exercise jurisdiction over claims

against non-FINRA members. The current FINRA industry rules make clear, on their face, that

such jurisdiction no longer exists.   Rather, only disputes between FINRA members and/or

associated persons (i.e., individual, licensed representatives of FINRA members) may be

arbitrated before FINRA. See FINRA Rule 13200. Non-members, thus, have no obligation to

and cannot be compelled to arbitrate industry disputes before FINRA.

       Indeed, even as to disputes under FINRA’s customer code, which contains broader

arbitrability language than the industry code, FINRA has issued formal guidance indicating that

it will exercise arbitration jurisdiction over non-member Registered Investment Advisers only

where, among other things, the non-FINRA member RIA executes: (1) a post-dispute arbitration




                                                2
         Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 3 of 20




agreement submitting to FINRA arbitration; and (2) a special, post-dispute uniform submission

agreement in a form acceptable to FINRA.                See https://www.finra.org/arbitration-and-

mediation/investment_advisers (a copy of this guidance is also attached as Exhibit 1). Hence,

even FINRA, itself, has recognized that a pre-dispute agreement—like the one at issue here—is

insufficient to require non-FINRA members to arbitrate before FINRA, even under the more

liberal customer rules.

       Therefore, as parties to a pre-dispute agreement that specifically provided for arbitration

only in accordance with NASD rules that have since been changed and superseded, ONLIC and

ONLAC have no enforceable obligation to arbitrate Plaintiffs’ claims, and they cannot be

compelled to do so. That is critical, given the nature of the claims asserted by Plaintiffs.

       At bottom, Plaintiffs seek—under various theories—to recover trail commissions

allegedly due on certain individual variable annuity products offered by ONLIC. Defendants

dispute such claims, based on the plain and unambiguous language of the pertinent Selling

Agreement. But, for purposes of the instant Motion, what matters is that: (1) it is ONLIC that

sold the variable annuity products at issue; (2) it is ONLIC that generated the revenues from

which Plaintiffs’ claimed commissions were derived; and (3) it is ONLIC that—if Plaintiffs’

theory was correct—would be required to make the payments at issue. Therefore, the thrust of

Plaintiffs’ claims is a non-arbitrable dispute regarding the alleged contractual payment

obligations of ONLIC.

       To be sure, Defendant Ohio National Equities, Inc. (“ONEQ”), a FINRA member, was a

party to the Selling Agreement—a regulatory necessity due to the variable nature of some of the

products at issue.   But, there is no real “dispute” as to ONEQ’s obligations.           If any trail

commissions are owed, then it is ONLIC that owes them and will be required to pay them.




                                                  3
           Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 4 of 20




          Thus, even if the Court was to find that an actual “dispute” exists between Plaintiffs and

ONEQ that is subject to FINRA arbitration, the Court should not stay this action as requested by

Plaintiffs. Instead, it should sever any arbitrable “claims” against ONEQ and allow the non-

arbitrable claims against ONLIC and ONLAC to proceed before this Court in the normal course.

Any other conclusion would result in the proverbial tail wagging the dog. See, e.g., Klay v.

Pacificare Health Sys., Inc., 389 F.3d 1191, 1204 (11th Cir. 2004) (“[c]ourts generally refuse to

stay proceedings of nonarbitrable claims when it is feasible to proceed with the litigation”).

          In sum, Plaintiffs have no right (contractual or otherwise) to compel ONLIC or ONLAC

to arbitrate any claims before FINRA, and there is no actual dispute for which arbitration is

necessary, as between Plaintiffs and ONEQ. As a result, Plaintiffs’ instant Motion should be

denied.     Alternatively, even if the Court finds that Plaintiffs’ “claims” against ONEQ are

arbitrable, it should sever those claims for arbitration and proceed to consider the non-arbitrable

claims against ONLIC and ONLAC, which make up the heart of this case.

II.                             STATEMENT OF PERTINENT FACTS

          A.     Overview Of The Parties And The Commonwealth Selling Agreement.

          By way of background, ONLIC and ONLAC are insurance companies that, among other

things, offer for sale various insurance-related products, including life insurance.       [Exh. 2,

Declaration of Thomas DeGaetano.]           Previously, ONLIC also offered and sold variable

annuities. [Id. ¶ 6.] Variable annuities are annuities that include assets maintained in securities

sub-accounts. [Id.]      Neither ONLIC nor ONLAC are “members” or “associated persons” as

defined in FINRA rules. [Id. ¶ 5; see also FINRA Rule 0160(b)(10) (defining “member” as an

entity “admitted to membership in FINRA”), and FINRA Rule 13100(u) (noting that “persons

associated with a member” are limited to “natural persons”).]




                                                  4
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 5 of 20




         In order to make their products available to a wide customer base, ONLIC and ONLAC,

along with ONEQ, have historically entered into “selling agreements” with third-party broker-

dealers unaffiliated with Defendants—including Commonwealth. [DeGaetano Dec. ¶ 7.] Such

agreements authorized the contracting broker-dealers to offer and sell various products created

by ONLIC and ONLAC, including individual variable annuities. [Id.]

         At issue in this case is a specific Selling Agreement executed in 1998 by Commonwealth

and Defendants. [Exh. 2-A (the “Selling Agreement”), with Bates numbers added.] By its

express terms and through various incorporated addenda and schedules thereto, the Selling

Agreement authorized Commonwealth to sell various products, such as ONLIC’s ONcore

individual variable annuities, including annuities with an optional Guaranteed Income Benefit

Rider (the “GMIB Annuities”). [DeGaetano Dec.; Selling Agreement, at 11-12; Compl. ¶¶ 1-4.]

In exchange, Commonwealth was to be paid specified commissions (including trail

commissions), so long as, in pertinent part, the Selling Agreement remained “in force.” [Selling

Agreement, ONcore Commission Schedule, at 12 (emphasis added).]

         ONEQ—a broker-dealer registered with FINRA—was made a party to the Selling

Agreement for regulatory reasons.              [DeGaetano Dec. ¶ 9.]            That is because the Selling

Agreement authorized the sale of variable products, which are regulated as securities. [Id.]

However, the individual variable annuities (including GMIB annuities) were sold by ONLIC.

[Id.] The premiums paid for purchase of such annuities went to ONLIC. [Id.] And, commissions

owed to broker-dealers based on individual variable annuities, pursuant to the terms of the

Selling Agreements, were paid by ONLIC. [Id.] 1


1
          Plaintiffs point to language in an ONcore variable annuity prospectus that references the payment of a
portion of ONLIC’s revenues to ONEQ, and that a portion of those funds are then passed on to the broker-dealers.
[Plaintiffs’ Memo In Support, at 4, n. 12.] However, such pass-through language merely reinforces the fact that it is
ONLIC that actually sells the subject annuities, and it is ONLIC’s revenues that ultimately form the basis of funds


                                                         5
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 6 of 20




        Indeed, as to certain broker-dealers including Commonwealth, commissions pertaining to

individual variable annuities sold under the Selling Agreement were paid by ONLIC directly to

the Depository Trust & Clearing Corporation (“DTCC”), which then passed on the funds paid by

ONLIC to Commonwealth. [Exh. 3, Declaration of Lori Dashewich.]                      In other words, DTCC

simply acts as an intermediary for payments directly from ONLIC to broker-dealers, like

Commonwealth. [Id. ¶ 5.] This is shown by the attached ONLIC accounting-related documents,

which reflect wire transfers from an ONLIC account to the DTCC. [Id. ¶ 6; Exh. 3-A.] DTCC

then passes on the same funds to the broker-dealer—in this case, Commonwealth. [Dashewich

Dec. ¶ 6.]

        It is Plaintiffs’ claimed ongoing entitlement to these types of commissions, paid by

ONLIC, which forms the basis for all of their claims in this case.

        B.       The Limited Arbitration Provision In The Selling Agreement.

        As part of an addendum to the Selling Agreement executed in 1998, the parties included

the following “Arbitration” provision, which for ease of reference, we quote in its entirety:

        All parties to this agreement submit and agree that all disputes between the parties
        of whatever nature or subject matter relating to the duties, obligations,
        representations, and warranties undertaken by this Agreement, and relating to this
        Agreement itself, whether existing on the date hereof or arising hereafter, shall be
        submitted to arbitration in accordance with the Code of Arbitration Procedure of
        the NASD, or similar rules in effect on the date of the submission of any such
        dispute. Judgment upon the award rendered by the arbitrators may be entered in
        any court of competent jurisdiction.

                                           [Selling Agreement, Addendum, at 5 (emphasis added).]




paid to broker-dealers. Moreover, despite the language in the referenced prospectus, that is not how the process
actually works—at least with respect to Commonwealth. [See Dashewich Dec.]


                                                       6
           Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 7 of 20




         On its face, this provision provides for arbitration of disputes solely in accordance with

NASD (now n/k/a FINRA) Rules. No provision was made for arbitration in any other forum or

under any other set of rules. 2

III.                                   LAW AND ARGUMENT

         A.       The Existence Of An Enforceable Agreement Between The Parties To The
                  Dispute Is A Threshold Question That Must Be Resolved By The Court.

         The Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 1 et seq., governs arbitration disputes

involving interstate commerce. Although the public policy embodied in the FAA favors

arbitration in resolving disputes about the scope of an express agreement to arbitrate, above all:

         [A]rbitration is a matter of contract, and a party cannot be required to submit to
         arbitration any dispute which he has not agreed to so submit.

                                             [AT&T Tech. Inc. v. Communications Workers of
                                             America, 475 U.S. 643, 648 (1986).]

         It is further clear that “whether or not a company is bound to arbitrate ... is a matter to be

determined by the Court.” Litton Fin. Printing Div. v. Nat'l Labor Relations Bd., 501 U.S. 190,

208 (1991) (emphasis added). See also AT&T Tech., 475 U.S. at 649 (determining whether a

contract creates a duty to arbitrate a particular matter is an issue for the court to decide); Awuah

v. Coverall N. Am., Inc., 703 F.3d 36, 41 (1st Cir. 2012) (“‘[A] gateway dispute about whether

the parties are bound by a given arbitration clause raises a question of arbitrability for a court to

decide.’ Parties may delegate questions of arbitrability to the arbitrator, but ‘[u]nless the parties

2
          Citing correspondence sent by Defendants’ counsel as part of the meet and confer process under this
Court’s local rules, Plaintiffs suggest that Defendants previously took the position that arbitration of all claims in
this case was appropriate. [Memorandum in Support, at 2.] That is incorrect. To be sure, Defendants inquired
whether Plaintiffs intended to dismiss all of their substantive claims in this case, apart from their prayer for
injunctive relief. They did so because Plaintiffs took the position that all claims were arbitrable, yet they included
numerous substantive claims for relief in their complaint. Thus, it was Plaintiffs who took inconsistent positions
that, in some circumstances, could lead to a waiver of any claimed right to arbitrate. See, e.g., Lomas v. Travelers
Prop. Cas. Corp., 376 F.3d 23, 26 (1st Cir. 2004) (describing factors for considering whether a party has waived
right to compel arbitration). Defendants’ letter, thus, was simply designed to address Plaintiffs’ own inconsistency
and in no way constituted an admission by Defendants that any of Plaintiffs’ claims were, in fact, arbitrable before
FINRA.


                                                          7
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 8 of 20




clearly and unmistakably provide otherwise, the question of whether the parties agreed to

arbitrate is to be decided by the court, not the arbitrator.’”) (citations omitted). 3

        Courts must, therefore, take care to ensure that they do not force a party to arbitrate a

dispute that it has not agreed to arbitrate. Indeed, “the first task of a court asked to compel

arbitration of a dispute is to determine whether the parties agreed to arbitrate that dispute.”

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). As the

Supreme Court recognized in Volt Info. Sciences, Inc. v. Stanford Univ., 489 U.S. 468, 469

(1989), “[a]rbitration under the act is a matter of consent, not coercion, and parties are generally

free to structure their arbitration agreements as they see fit ... [and] they may limit by contract the

issues which they will arbitrate.” 4

        Only if the existence of a valid and enforceable agreement is established must a court

then determine whether the particular dispute falls within the scope of that agreement. See Soto-

Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011) (“A

party who is seeking to compel arbitration must demonstrate ‘that a valid agreement to arbitrate

exists … and that the claim asserted comes within the clause’s scope.’”) (emphasis added);

Murray v. United Food and Commercial Workers International Union, 289 F.3d 297, 302 (4th

Cir. 2002) (court's arbitrability analysis requires it to “ensure ... that a valid agreement to

arbitrate exists between the parties and that the specific dispute falls within the substantive scope

of that agreement”); California Trucking Association v. Brotherhood of Teamsters, 679 F.2d

3
         See also John Hancock Life Insurance Co. v. Wilson, 254 F.3d 48, 55 (2d Cir. 2001) (“we are bound ... to
preserve [the broker-dealer's] right to ask a court to make that determination [regarding arbitrability]”).
4
         Accord: First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938 (1995) (“Arbitration is simply a matter of
contract between the parties; it is a way to resolve disputes — but only those disputes — the parties have agreed to
submit to arbitration.”); Escobar-Noble v. Luxury Hotels Int’l of P.R., Inc., 680 F.3d 118, 121 (1st Cir. 2012) (“a
court should not compel arbitration unless and until it determines that the parties entered into a validly formed and
legally enforceable agreement covering the underlying claims(s)”); Zandford v. Prudential-Bache Securities, Inc.,
112 F.3d 723, 727 (4th Cir. 1997) (“Arbitration may only be judicially compelled when the parties have agreed to it,
and then only for those kinds of disputes that the parties have agreed to submit to arbitration.”).


                                                         8
         Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 9 of 20




1275, 1280 (9th Cir. 1982), cert. Denied 459 U.S. 970 (1982) (“the existence and scope of a

contract to arbitrate are questions for the court to determine in the first instance”).

       B.     The Existence Of A Valid And Enforceable Agreement To Arbitrate—As
              Opposed To The Scope Thereof—Is Not Subject To Any Type Of
              “Presumption” Favoring Arbitrability.
       Courts—and Plaintiffs here—often cite the general federal policy favoring arbitration,

indeed a presumption, in determining whether a particular dispute falls “within the scope” of an

express agreement to arbitrate. But let us be clear: This liberal federal policy simply has no

bearing on a court’s consideration of the threshold question of contract existence. To the

contrary, the federal policy favoring arbitration is applied “only where it reflects, and derives its

legitimacy from, a judicial conclusion that arbitration of a particular dispute is what the parties

intended because their express agreement to arbitrate was validly formed and … is legally

enforceable and best construed to encompass the dispute.” Granite Rock Co. v. Int’l

Brotherhood. of Teamsters, 561 U.S. 287, 303 (2010) (emphasis added); see also Comer v.

Micor, Inc., 436 F.3d 1098, 1104 n.11 (9th Cir. 2006) (the federal policy favoring arbitration “is

best understood as concerning ‘the scope of arbitrable issues.’”).

       It is only after the existence of a valid arbitration agreement is established that a court

will apply the federal policy in favor of arbitration. See McCarthy v. Azure, 22 F.3d 351, 355

(1st Cir. 1994) (holding that the “imperative” that the validity of an agreement to arbitrate be

established first “is in no way inconsistent with the acknowledged ‘federal policy favoring

arbitration.’ The federal policy presumes proof of a preexisting agreement to arbitrate disputes

arising between the protagonists.”).

       Thus, when the question presented is “not whether a particular issue is arbitrable, but

whether a particular party is bound by the arbitration agreement ..., the liberal federal policy

regarding the scope of arbitrable issues is inapposite.” Comer, 436 F.3d at 1104 n.4 (emphasis


                                                   9
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 10 of 20




added). In other words, the “federal policy favoring arbitration does not apply to the

determination of whether there is a valid agreement to arbitrate between the parties; instead

ordinary contract principles determine who is bound.” Fleetwood Enterprises, Inc. v. Gaskamp,

280 F.3d 1069, 1073 (5th Cir. 2002) (quoted in Comer, 436 F.3d at 1104, n.11). 5

        C.       Where There Is A Dispute As To The Existence Of An Enforceable
                 Arbitration Agreement, A Motion To Compel Arbitration Should Be Treated
                 Like A Motion For Summary Judgment And A Trial Held On Disputed
                 Issues Of Material Fact.

        Consistent with the above-described principles, federal courts around the country have

uniformly applied the Civil Rule 56 summary judgment standard when reviewing a motion to

compel arbitration—particularly as to issues of contract existence. See Bensadoun v. Jobe-Riat,

316 F.3d 171, 175 (2nd Cir. 2003) (“In the context of motions to compel arbitration brought

under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4 (2000), the court applies a standard

similar to that applicable for a motion for summary judgment.”); Tinder v. Pinkerton Sec., 305

F.3d 728, 735 (7th Cir. 2002) (noting that courts have analogized the evidentiary standard a party

seeking to avoid compelled arbitration must meet “to that required of a party opposing summary

judgment under Rule 56(e) of the Federal Rules of Civil Procedure”). 6




5
           See also California Fina Group, Inc. v. Herrin, 379 F.3d 311, 316 n.6 (5th Cir. 2004); Carson v. Giant
Food, Inc., 175 F.3d 325, 329 (4th Cir. 1999) (“The general policy-based, federal presumption in favor of arbitration
... is not applied as a rule of contract interpretation ... .”); Dumais v. American Golf Corp., 299 F.3d 1216, 1220
(10th Cir. 2002) (“The presumption in favor of arbitration is properly applied in interpreting the scope of an
arbitration agreement; however, this presumption disappears when the parties dispute the existence of a valid
arbitration agreement.”).
6
          See also Cogent Computer Sys. v. TurboChef Techs., Inc., 2007 U.S. Dist. LEXIS 103215, *12 (D.R.I.
Apr. 26, 2007) (“The court concurs that the summary judgment standard is applicable to the Motion [to compel
arbitration]”); Salvadori v. Option One Mortgage Corp., 420 F.Supp.2d 349, 353 (D.N.J. 2006) (“Motions to compel
arbitration are reviewed under the summary judgment standard set forth in Fed. R. Civ. P. 56(c).”); Boulet v. Bangor
Sec. Inc., 324 F. Supp. 2d 120 (D. Me. 2004) (“Although the First Circuit has not addressed the question, other
courts have held that motions to compel arbitration are subject to the same standard of review as motions for
summary judgment.”).



                                                        10
        Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 11 of 20




       That means Defendants, as the parties opposing arbitration on the grounds that no valid

agreement to arbitrate exists, are entitled to have the “entire record [viewed] in the light most

hospitable to the party opposing [the motion], indulging all reasonable inferences in that party's

favor.” Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990). To the extent an issue of fact

exists as to contract existence, or the Court believes a “gray” area exists, Plaintiffs’ Motion to

Compel must be summarily denied and a trial held to determine the fundamental existence of an

agreement to arbitrate between the specific parties in this case. See 9 U.S.C. § 4 (“If the making

of the arbitration agreement or the failure, neglect, or refusal to perform the same be in issue, the

court shall proceed summarily to the trial thereof.”) (emphasis added).

       D.      There Is No Valid Agreement To Arbitrate Between Plaintiffs And ONLIC
               And ONLAC.

       Applied here, these rules establish, in the first instance, that no valid agreement to

arbitrate before FINRA exists as to ONLIC and ONLAC. That is true for multiple reasons.

               1.      ONLIC and ONLAC Are Not Required To Arbitrate Under FINRA
                       Rules.

       Initially, it is undisputed that ONLIC and ONLAC are neither FINRA members nor

associated persons of a FINRA member. Hence, they cannot be compelled to arbitrate under the

language of FINRA’s industry code of arbitration procedure.           In pertinent part, such code

provides for arbitration only as to the following:

        [I]f the dispute arises out of the business activities of a [1] member or an
       associated person and [2] is between or among: [a] Members; [b] Members and
       Associated Persons or [c] Associated Persons.

                                      [FINRA Rule 13200(a) (brackets and emphasis added).]

       On its face, Rule 13200 provides only for arbitration of disputes between, on the one

hand, a member or associated person and, on the other hand, members and/or associated persons.




                                                 11
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 12 of 20




Neither ONLIC nor ONLAC fall within the latter category. Thus, Rule 13200 plainly provides

no basis for compelling ONLIC and ONLAC to arbitrate Plaintiffs’ claims against them before

FINRA. 7

                 2.       Because It Provides For Arbitration Solely In Accordance With
                          FINRA Rules, The Cited Addendum To The Selling Agreement,
                          Likewise, Imposes No Valid Or Enforceable Obligation To Arbitrate
                          On ONLIC And ONLAC.

        Hence, Plaintiffs are left to argue that they are entitled to compel ONLIC and ONLAC to

arbitrate based on the language of the above-quoted, pre-dispute Addendum to the Selling

Agreement. 8 But, that argument is equally unavailing given that the pertinent provision in the

Addendum provides for arbitration only “in accordance with [FINRA] rules” in effect at the time

of the submission of the dispute. As noted above, the current FINRA industry code in place at

the time the instant dispute was “submitted” does not provide for, and thus FINRA lacks

jurisdiction over, industry claims against non-members and/or associated persons. Therefore, the

7
          Plaintiffs dedicate nearly five pages of their Motion to arguing that ONLIC and ONLAC cannot invoke the
“Insurance Activities” exception set forth in FINRA Rule 13200(b). [Memorandum in Support, at 6-10.] However,
that is a red herring. ONLIC and ONLAC have not invoked and do not rely upon such exception in opposing
arbitration. Rather, ONLIC and ONLAC—as non-FINRA members—are not required to arbitrate before FINRA
based on the plain and unambiguous language of the Selling Agreement and FINRA Rule 13200(a).
8
         Plaintiff Benison argues that she is entitled to enforce the terms of the Selling Agreement as a purported
third-party beneficiary thereof. The Court need not reach that issue because, irrespective of Benison’s status,
ONLIC and ONLAC cannot be compelled to arbitrate the claims asserted by either Benison or Commonwealth
under the terms of the Selling Agreement and pertinent FINRA Rules.

         Nonetheless, for the avoidance of doubt, Benison is not a third-party beneficiary of the Selling Agreement.
Under Ohio law (applicable under the terms of the Selling Agreement), for a third party to be an intended, as
opposed to incidental, beneficiary under a contract, “there must be evidence that the contract was intended to
directly benefit that third party.” Huff v. FirstEnergy Corp., 130 Ohio St. 3d 196, 200 (2011) (emphasis added).
Stated otherwise, Ohio “courts have noted that for a person to claim intended third party beneficiary status, the
contracting parties must have entered into the contract for the primary purpose of that person.” Daley v. Fryer, 30
N.E.3d 213, 221 (Ohio Ct. App. 3rd Dist. 2015) (emphasis added). In virtually every case, courts look for that
evidence of such intention or purpose within the four corners of the contract: “[T]he parties’ intention to benefit a
third party will be found in the language of the agreement.” Huff, 130 Ohio St. 3d at 200 (emphasis added).

       Here, far from expressing an intent to directly benefit Benison, the pertinent language of the Selling
Agreement reflects just the opposite. It states that the compensation to individual representatives like Benison was
to be the subject of separate agreements between the representatives and their broker-dealers—here,
Commonwealth. [See Selling Agreement § 9.]



                                                        12
         Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 13 of 20




purported arbitration provision Plaintiffs invoke is not a valid or enforceable agreement by

ONLIC or ONLAC to arbitrate any claims before FINRA.

        UBS Bank, supra, is on point. There, a FINRA customer claimant sought to force a non-

FINRA member affiliate of UBS Financial Services, a broker-dealer, to arbitrate before FINRA

under the terms of a pre-dispute Client Relationship Agreement (“CRA”). UBS Bank, 2014 U.S.

Dist. LEXIS, at *1-4. The contract provision at issue indicated that FINRA was the sole forum

in which arbitration could be conducted and further noted that the parties were giving up the

right to sue “except as provided by the rules of the arbitration forum in which a claim is filed.”

Id. at *3-4.

        Assuming that UBS Bank was subject to the pertinent agreement, the court cited the

language referring to application of the rules of the arbitration forum and held that such entity

could not be compelled to participate in FINRA arbitration, absent post-dispute consent to do so,

based on the FINRA customer code—which (as described below) imposes less-restrictive

requirements for arbitrability than the industry code. It so held because:

        [E]ven if UBS Bank were a party to the CRA, UBS Bank would still not be
        obligated to arbitrate Hussein’s claims before FINRA. … Hussein chose FINRA
        as the forum governing his arbitration claim and FINRA’s rules do not allow it to
        arbitrate claims against UBS Bank without UBS Bank’s consent.
                                          *      *       *

        … UBS Bank cannot be compelled to arbitrate Hussein’s claims against UBS
        Bank because the CRA arbitration provision clearly states that the rules of the
        arbitration forum where the claim is filed govern. Hussein filed his arbitration
        claim with FINRA, and FINRA’s rules do not allow jurisdiction over UBS Bank.
                                          *      *       *

        … Even if UBS Bank were a party to the CRA, UBS Bank cannot be compelled
        to arbitrate Hussein’s claims because the FINRA forum where Hussein filed his
        claims does not have jurisdiction over UBS Bank, and UBS Bank did not consent
        to FINRA’s jurisdiction. …

                                      [Id. at *8-9 (emphasis added).]


                                                 13
        Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 14 of 20




       The same reasoning applies here. The provision invoked by Plaintiffs as the basis for

forcing ONLIC and ONLAC to arbitrate before FINRA provides only for arbitration “in

accordance with” FINRA rules. FINRA rules do not even contemplate arbitration by non-

members in industry disputes.      As a result, the plain language of the cited, pre-dispute

contractual provision—in expressly incorporating FINRA rules—imposes no obligation on

ONLIC or ONLAC to arbitrate Plaintiffs’ claims before FINRA.

               3.     A Comparison Of The Pertinent NASD Rule In Effect At The Time
                      The Selling Agreement Was Executed With Current FINRA Rule
                      13200(a) Emphasizes The Current Lack Of FINRA Jurisdiction Over
                      Non-Members Like ONLIC And ONLAC.

       The result attained in UBS Bank, and which should attain here, is confirmed by a review

of historical changes in the pertinent NASD/FINRA Rules, and by a comparison of the current

FINRA Industry Rule with the analogous provisions applicable to customer disputes. First, that

FINRA currently lacks jurisdiction over non-FINRA members in industry disputes is

emphasized by a comparison of current Rule 13200(a) with former NASD Rule 10201(a), which

was in effect at the time of execution of the Selling Agreement.

       Former NASD Rule 10201(a), unlike current FINRA Rule 13200(a), provided for

arbitration by “certain others.” The former rule was, thus, not limited to disputes solely between

and among members and/or associated persons. The following comparison highlights the key

differences in the pertinent rule between then and now (with emphasis added):




                                               14
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 15 of 20




                Former NASD Rule 10201(a)                               FINRA Rule 13200(a) Currently In
                                                                        Effect

  10201.        Required Submission                                      13200.             Required Arbitration

  (a) Except as provided in paragraph (b) or Rule 10216                  (a)     Generally
  [both of which relate to statutory discrimination
  claims], a dispute, claim, or controversy eligible for                         Except as otherwise provided
  submission under the Rule 10100 Series between or                      in the Code, a dispute must be
  among members and/or associated persons, and/or                        arbitrated under the Code if the
  certain others, arising in connection with the business                dispute arises out of the business
  of such member(s) or in connection with the activities                 activities of a member or an
  of such associated person(s), or arising out of the                    associated person and is between or
  employment or termination of employment of such                        among:
  associated person(s) with such member, shall be
  arbitrated under this Code, at the instance of: (1) a                        • Members;
  member against another member; (2) a member
  against a person associated with a member or a person                        • Members and Associated
  associated with a member against a member; and (3) a                           Persons; or
  person associated with a member against a person
  associated with a member.                                                    • Associated Persons.

        Simply put, arbitration by “certain others” is no longer contemplated by the industry

code. Rather, only disputes between and among FINRA members and associated persons are

subject to arbitration before FINRA. 9

        Second, a comparison of current Rule 13200(a) with FINRA’s current customer

arbitration code reveals a key difference that further emphasizes FINRA’s lack of jurisdiction

over non-members in industry disputes. Specifically, current FINRA Rule 12201 provides for

“Elective Arbitration” in customer disputes. It states that:

        Parties may arbitrate a dispute under the Code if:

        • The parties agree in writing to submit the dispute to arbitration under the Code
        after the dispute arises; and

9
         This change in the language of the pertinent rules between 1998 and the present belies Plaintiffs’ argument
that a decision holding that ONLIC and ONLAC are not contractually obligated to arbitrate would render certain
language in the Selling Agreement “meaningless.” [Memorandum in Support, 14.] To the contrary, such a holding
would correctly acknowledge and be consistent with the substantial changes in NASD/FINRA rules effectuated
since the Selling Agreement and Addendum were first executed.



                                                        15
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 16 of 20




        • The dispute is between a customer and a member, associated person of a
        member, or other related party; and

        • The dispute arises in connection with the business activities of a member or an
        associated person, except disputes involving the insurance business activities of a
        member that is also an insurance company.

                                            [Emphasis added.]

        No similar provision for “elective arbitration” and no reference to arbitration of disputes

involving a “related party” are found in FINRA’s industry code. The absence of such language

is glaring, and it was clearly intentional. 10           FINRA’s industry code does not contemplate

arbitration by any parties other than FINRA members and/or associated persons.

                 4.       Plaintiffs’ Effort To Portray This As A Mere Procedural Issue Fails.

        To be clear, as to ONLIC and ONLAC, this issue presents a basic question of arbitrability

(specifically, contract existence) as to which no presumption in favor of arbitration applies and

which must be decided by the Court. Plaintiffs attempt to confuse the issue of whether these

entities are bound by an enforceable agreement to arbitrate before FINRA by misleadingly

analogizing the instant arbitrability dispute to cases where courts addressed mere “gateway”

procedural issues under FINRA rules that were deemed not to present questions of arbitrability.

No such “gateway” procedural dispute is presented here, and thus, the decisions cited by

Plaintiffs are inapposite.

        For example, in Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84-85 (2002), the

Supreme Court held that determinations regarding application of FINRA’s six-year claim

eligibility rule presented “gateway” questions to be resolved by arbitrators. In so holding,

10
         Of course, even though voluntary submission to FINRA’s jurisdiction is permissible in the customer
context, such a submission is only effective where the parties execute a post-dispute agreement to arbitrate, as the
court recognized in UBS Bank. Indeed, as noted above, FINRA has provided formal guidance stating that it will
exercise arbitration jurisdiction over non-party SEC Registered Investment Advisers, in customer disputes, only
where the RIA executes a post-dispute agreement to arbitrate and Submission Agreement. [See Exh. 1.]


                                                        16
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 17 of 20




however, that Court specifically noted that application of the six-year rule did not present “a

question of arbitrability[,]”—a type of question that, even in the NASD/FINRA context, includes

disputes “about whether the parties are bound by a given arbitration clause … [and] whether an

arbitration clause in a concededly binding contract applies to a particular type of controversy

….” Id. Such questions of arbitrability, as the Howsam Court recognized, are “for the court.”

Id. (emphasis added). 11

         In the same vein is O.N. Equity Sales Co. v. FINRA Dispute Resolution, Inc., 2008 U.S.

Dist. LEXIS 11288, *13-14 (S.D. Ohio, Feb, 1, 2008), also cited by Plaintiffs. There, applying

Howsam, the court determined that the question of whether a particular person was a “customer”

of a broker-dealer for purposes of NASD rules was akin to a gateway procedural issue to be

resolved by the arbitrators, and not a question of arbitrability.                    Notably, even as to that

reasoning, the ONESCO decision has been the subject of subsequent criticism. See Scottsdale

Capital Advisors Corp. v. Jones, 2012 U.S. Dist. LEXIS 67535, *17 (D. Ariz., May 15, 2012)

(“The O.N. Equity court's conclusion that whether a claimant is a ‘customer’ under FINRA's

rules is a procedural issue for the arbitration panel is unsupported and conflicts with several

cases from district courts within the Ninth Circuit that conclude the issue of whether a claimant

is a customer within FINRA's rules is a judicial one[.]”).

         Equally inapposite is Paquette v. McDermott Investment Services, LLC, 2014 U.S. Dist.

LEXIS 148166 (D. Mass. 2014). There, the court was presented with an arbitration provision

that expressly contemplated the submission of questions regarding FINRA’s jurisdiction to

FINRA, and provided for an alternative arbitration forum in the event FINRA declined

jurisdiction. Id. at *3. Hence, the Paquette court’s decision to defer to FINRA on the question of

11
         FSC Sec. Corp. v. Freel, 14 F.3d 1310, 1312-13 (8th Cir.), likewise involved application of FINRA’s six-
year claim eligibility rule and did not address actual questions of arbitrability as subsequently defined by the Court
in Howsam.


                                                         17
        Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 18 of 20




arbitrability was consistent with the express language of the agreement at issue—language that

bears no resemblance to the provision Plaintiffs seek to invoke here.

       Against this backdrop, Plaintiffs’ citation of FINRA arbitration awards involving non-

FINRA member parties is a red herring. As Howsam makes clear, it is the Court’s role to

determine arbitrability. And, it must make that determination based on an analysis and

consideration of the specific language and circumstances at issue in this case.

       E.      There Is No Real “Dispute” Involving ONEQ As To Which Arbitration Is
               Needed, But In Any Event, The Non-Arbitrable Claims Against ONLIC And
               ONLAC Should Not Be Stayed.

       Because the alleged payment obligation at issue in this case (if one existed) ultimately

falls on ONLIC, there is no real “dispute”—as contemplated in both FINRA Rule 13200 and the

Selling Agreement—between Plaintiffs and ONEQ for which arbitration of any sort is needed.

However, even if the Court determines that Plaintiffs’ claims against ONEQ are subject to

FINRA arbitration, it should refuse to stay the remaining (and primary) non-arbitrable claims

against ONLIC and ONLAC.

       It is axiomatic that a party seeking to enforce an arbitration clause as to certain claims is

not “entitled as of right to an order staying litigation of all – or even most of – [its] [non-

arbitrable] claims ….” McCarthy v. Azure, 22 F.3d 351, 361 & n.15 (1st Cir. 1994). To the

contrary, “[c]ourts generally refuse to stay proceedings of nonarbitrable claims when it is

feasible to proceed with the litigation.” Klay v. Pacificare Health Sys., Inc., 389 F.3d 1191, 1204

(11th Cir. 2004). Such a refusal is consistent with the “preeminent concern of Congress” in

enacting the Federal Arbitration Act, which is to “enforce private agreements into which parties

had entered … even if the result is piecemeal litigation … .” Dean Witter Reynolds, Inc. v.

Byrd, 470 U.S. 213, 221 (1985) (emphasis added).




                                                18
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 19 of 20




         Thus, the “heavy presumption should be that the arbitration and the lawsuit will each

proceed in its normal course.” Dean Witter, 470 U.S. at 225 (White, J., concurring). This “heavy

presumption” is especially weighty where either the nonarbitrable claims are not dependent on

the outcome of the arbitrator’s decision or the arbitrable claims do not predominate. See, e.g.

United Communs. Hub, Inc. v. Qwest Communs., Inc., 46 Fed. Appx. 412, 415 (9th Cir. 2002)

(“Expanding the stay, so as to encompass all of the nonarbitrable claims in the case, is [only]

appropriate where the arbitrable claims predominate, or where the outcome of the nonarbitrable

claims will depend upon the arbitrator’s decision”). Thus, courts across the country have

routinely rejected motions to stay litigation involving both arbitrable and non-arbitrable claims. 12

         Here, the stay requested by Plaintiffs would be particularly inappropriate given that the

principal alleged obligor based on the claims asserted—ONLIC—is not subject to arbitration

before FINRA. Thus, even if some claims are arbitrable, the non-arbitrable claims predominate

in this case.      As a result, the interests of judicial efficiency and the prompt resolution of

justiciable disputes would be disserved by Plaintiffs’ requested stay. A contrary conclusion

would result in the proverbial tail wagging the dog.

IV.                                           CONCLUSION

         For all of these reasons, Plaintiffs’ motion to compel arbitration lacks merit. It should

be denied. Alternatively, even if the Court finds that Plaintiffs’ “claims” against ONEQ are




12
          See Chang v. Lin, 824 F.2d 219, 222-23 (2nd Cir. 1987) (holding that the district court erred in staying the
litigation of nonarbitrable federal claim pending arbitration of related claims, in doing so noting that “courts have
recognized the merit in generally allowing arbitration and federal litigation to proceed simultaneously,” and “it is
well established that a district court may order arbitration and refuse to stay nonarbitrable proceedings”); Girard v.
Drexel Burnham Lambert, Inc., 805 F.2d 607, 614 (5th Cir. 1986) (affirming district court order denying motion to
stay litigation pending arbitration, as there was no authority that “suggests that the litigation of nonarbitrable issues
must be stayed pending the arbitration of pendent state claims”); Sam Reisfeld & Son Import Co. v. S. A. Eteco, 530
F.2d 679, 681 (5th Cir. 1976) (affirming district court’s denial of motion to stay litigation where the arbitrators were
not required “to resolve any important legal or factual issues relating to the [non-arbitrable] antitrust claims”).


                                                          19
          Case 1:18-cv-12314-DJC Document 23 Filed 01/18/19 Page 20 of 20




arbitrable, it should sever those claims for arbitration before FINRA; but deny Plaintiffs’ request

to stay the remaining non-arbitrable claims asserted against ONLIC and ONLAC.

                                                       Respectfully submitted,

                                                       /s/ Robert R. Berluti
                                                       Robert R. Berluti (BBO #039960)
                                                       David L. Hansen (BBO #670621)
                                                       Michael A. Bednarz (BBO #689047)
                                                       Berluti McLaughlin & Kutchin LLP
                                                       44 School Street, 9th Floor
                                                       Boston, Massachusetts 02108
                                                       Tel: (617) 557-3030
                                                       Fax: (617) 557-2939
                                                       rberluti@bmklegal.com
                                                       dhansen@bmklegal.com
                                                       mbednarz@bmklegal.com

                                                       Christopher J. Hogan, Esq. (Ohio# 0079829)
                                                       (admitted Pro Hac Vice)
                                                       Marion H. Little, Jr., Esq.
                                                       (admitted Pro Hac Vice)
                                                       Zeiger, Tigges & Little, LLP
                                                       41 S. High Street, Suite 3500
                                                       Columbus, Ohio 43215
                                                       Tel: (614) 365-9900
                                                       Fax: (614) 365-7900
                                                       hogan@litohio.com
                                                       little@litohio.com

                                                       Attorneys for Defendants
                                                       The Ohio National Life Insurance Company,
                                                       Ohio National Life Assurance Corporation
                                                       and Ohio National Equities, Inc.

                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of January, 2019, I electronically filed the foregoing

using the CM/ECF system, which constitutes services upon counsel of record.


                                                       /s/ Robert R. Berluti
                                                       Robert R. Berluti (BBO #039960)
414-033: 793939




                                                  20
